Exhibit 10.164

EXECUTION

AMENDMENT NO. 11

TO MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT

Amendment No. 11 to Mortgage Loan Participation Purchase And Sale Agreement,
dated as of March 29, 2016 (this “Amendment”), by and among Bank of America,
N.A. (“Purchaser”), PennyMac Corp. (“Seller”), PennyMac Mortgage Investment
Trust and PennyMac Operating Partnership, L.P. (individually and collectively,
the “Guarantor”).

RECITALS

Purchaser, Guarantor and Seller are parties to that certain Mortgage Loan
Participation Purchase And Sale Agreement, dated as of December 23, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Existing MLPSA”; and as further amended by this Amendment, the “MLPSA”). The
Guarantor is a party to that certain Guaranty (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), dated as
of December 23, 2011, made by Guarantor in favor of Purchaser.

Purchaser, Seller and Guarantor have agreed, subject to the terms and conditions
of this Amendment, that the Existing MLPSA be amended to reflect certain agreed
upon revisions to the terms of the Existing MLPSA. As a condition precedent to
amending the Existing MLPSA, Purchaser has required Guarantor to ratify and
affirm the Guaranty on the date hereof.

Accordingly, Purchaser, Seller and Guarantor hereby agree, in consideration of
the mutual promises and mutual obligations set forth herein, that the Existing
MLPSA is hereby amended as follows:

Section 1. Definitions. Section 1 of the Existing MLPSA is hereby amended by:

1.1 deleting the definitions of “Discount Rate”, “Expiration Date”, “LIBOR” and
“Security Issuance Failure” in its entirety and replacing it with the following:

“Discount Rate”: With respect to each Participation Certificate, a discount rate
determined as of the related Purchase Date equal to (a) the greater of
(i) LIBOR, and (ii) the LIBOR Floor, plus (b) the Applicable Percentage.
Notwithstanding the foregoing, under no circumstances shall the Discount Rate be
less than zero.

“Expiration Date”: The earlier of (i) March 28, 2017, (ii) at Purchaser’s
option, upon the occurrence of an Event of Default, and (iii) the date on which
this Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

“LIBOR”: The daily rate per annum (rounded to four (4) decimal places) for
one-month U.S. dollar denominated deposits as offered to prime banks in the
London interbank market, as published on the Official ICE LIBOR Fixings page by
Bloomberg or in the Wall Street Journal as of the date of determination;
provided, that if Purchaser determines that any law, regulation, treaty or
directive or any change therein or in the interpretation or application thereof,
or any circumstance materially and adversely



--------------------------------------------------------------------------------

affecting the London interbank market, shall make it unlawful, impractical or
commercially unreasonable for Purchaser to purchase Participation Certificates
as contemplated by this Agreement using LIBOR, then Purchaser may select an
alternative rate of interest or index in its discretion.

“Security Issuance Failure”: The Failure of the Security (a) to be issued for
any reason within the reasonable control of the Seller (as determined by
Purchaser in its sole good faith discretion), including but not limited to
Seller’s failure to perform any of its obligations under this Agreement or any
other Program Document or failure to perform in Strict Compliance with the
related Agency Program, (b) to be issued for any reason outside of the
reasonable control of the Seller (as determined by Purchaser in its sole good
faith discretion), including, but not limited to, third party systems failures,
or (c) to be Delivered to Purchaser or its designee (such designee being
properly notified it is holding such Security for Purchaser); provided, that
solely with respect to clauses (b) and (c) a Security Issuance Failure shall not
have occurred to the extent (i) Seller has performed its obligations under this
Agreement and each other Program Document; (ii) Seller has performed in Strict
Compliance with the related Agency Program; (iii) such failure to be issued or
Delivered arises solely from the acts or omissions of a party other than the
Seller (as determined by Purchaser in its sole good faith discretion) and
(iv) such failure is cured within one (1) Business Day of Seller’s notice or
knowledge of such failure.

1.2 adding the following definition in its proper alphabetical order:

“LIBOR Floor”: 0%.

Section 2. Events of Default. Section 6(g) of the Existing MLPSA is hereby
amended by adding the following new subclause:

(xxi) Seller has, without the express written consent of Purchaser, entered into
any settlement with, or consented to the issuance of a consent order by, any
Governmental Authority in which the fines, penalties, settlement amounts or any
other amounts owed by Seller thereunder exceeds $5,000,000 in the aggregate.

Section 3. Fees and Expenses. Seller hereby agrees to pay to Purchaser, on
demand, any and all reasonable fees, costs and expenses (including reasonable
fees and expenses of counsel) incurred by Purchaser in connection with the
development, preparation and execution of this Amendment, irrespective of
whether any transactions hereunder are executed.

Section 4. Conditions Precedent. This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

4.1 Delivered Documents. On the Amendment Effective Date, the Purchaser shall
have received this Amendment, executed and delivered by a duly authorized
officer of Purchaser, Seller and Guarantor.

 

2



--------------------------------------------------------------------------------

4.2 Facility Fee. Seller shall have paid to Purchaser in immediately available
funds that portion of the Facility Fee due and payable on the Amendment
Effective Date.

Section 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing MLPSA shall continue to be, and shall remain, in full
force and effect in accordance with its terms.

Section 6. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

Section 7. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 8. GOVERNING LAW. THE AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE
LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.

Section 9. Reaffirmation of Guaranty. The Guarantor hereby (i) agrees that the
liability of Guarantor or rights of Purchaser under the Guaranty shall not be
affected as a result of this Amendment, (ii) ratifies and affirms all of the
terms, covenants, conditions and obligations of the Guaranty and
(iii) acknowledges and agrees that such Guaranty is and shall continue to be in
full force and effect.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

BANK OF AMERICA, N.A., as Purchaser By:   /s/ Adam Robitshek  

 

  Name: Adam Robitshek   Title: Vice President PENNYMAC CORP., as Seller By:  
/s/ Pamela Marsh  

 

  Name: Pamela Marsh   Title: Managing Director, Treasurer PENNYMAC MORTGAGE
INVESTMENT TRUST, as Guarantor By:   /s/ Pamela Marsh  

 

  Name: Pamela Marsh   Title: Managing Director, Treasurer PENNYMAC OPERATING
PARTNERSHIP, L.P., as Guarantor By: PennyMac GP OP, Inc., its General Partner
By:   /s/ Pamela Marsh  

 

  Name: Pamela Marsh   Title: Managing Director, Treasurer

Signature Page to Amendment No. 11 to MLPSA